DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-8 and 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2022.
Applicant's election with traverse of Species A in the reply filed on July 20, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden to the Examiner to examine all claims.  This is not found persuasive because Species A-E lack unity of invention because the groups do not share the same or corresponding technical feature as they describe substantially dissimilar and structurally divergent configurations for applying graduated rigidity along the length of an insertion portion of an endoscope.  Thus, the species require a different field of search (e.g. different search queries) and the prior art applicable to one species would not likely be applicable to another species.  It is noted, upon the allowance of a generic claim, the claims will be subject to rejoinder.
The requirement is still deemed proper and is therefore made FINAL.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elongated tube joint” (See claims 3-4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyane.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0312056 to Galperin et al.    
In regard to claim 1, Galperin et al. disclose a multi-section bending tube having graduated rigidity, applied to an insertion portion of an endoscope, wherein the multi-section bending tube having graduated rigidity sequentially comprises, from a non-insertion end to an insertion end: a straight catheter portion 16, a transition catheter portion 108 and a snake bone catheter portion 18, which have equal inside diameters and are connected in sequence (See Fig. 1 and paragraph 0023), the straight catheter portion is a cylindrical catheter with a fully-enclosed catheter wall, slits 46 for providing a bending space of a tube body are disposed on the catheter wall of the transition catheter portion (See Fig. 3 and paragraphs 0027-0034), the snake bone catheter portion comprises a plurality of tube joints 48 connected with each other in series, the tube joints are connected with each other in a clamping or hinging manner (see Fig. 4 and paragraphs 0035-0036), and the curvature of the transition catheter portion is greater than the curvature of the straight catheter portion and is less than the curvature of the snake bone catheter portion (See Fig. 5 and paragraph 0037).  
In regard to claim 2, Galperin et al. disclose a multi-section bending tube having graduated rigidity, wherein helical slits are disposed on the catheter wall of the transition catheter portion, and the screw pitches among the helical slits of the transition catheter portion are equal (See Fig. 3 and paragraphs 0027-0034).
In regard to claim 3, Galperin et al. disclose a multi-section bending tube having graduated rigidity, wherein the transition catheter portion and the snake bone catheter portion are connected by an elongated tube joint (See Figs. 4-7 and paragraphs 0034-0038).
In regard to claim 4, Galperin et al. disclose a multi-section bending tube having graduated rigidity, wherein the snake bone catheter portion comprises a grouped tube joint portion and an isometric tube joint portion from the non-insertion end to the insertion end, the grouped tube joint portion comprises multiple groups of snake bone catheters, and each group of snake bone catheters is composed of a plurality of tube joints with the same length and connected in series, the groups of snake bone catheters are connected by elongated tube joints, and the numbers of tube joints of the groups of snake bone catheters gradually increase from the non-insertion end to the insertion end (See Figs. 4-7 and paragraphs 0034-0038).
In regard to claim 5, Galperin et al. disclose a multi-section bending tube having graduated rigidity, wherein the axial lengths of the plurality of tube joints of the snake bone catheter portion gradually decrease from the non-insertion end to the insertion end (See Figs. 3-7 and paragraphs 0027-0038).
In regard to claim 9, Galperin et al. disclose an insertion tube for an endoscope, comprising: the multi-section bending tube having graduated rigidity according to claims 1 and a protective sheath 32 covering the multi-section bending tube having graduated rigidity (See Fig. 2 and paragraph 0026).  
In regard to claim 10, Galperin et al. disclose an endoscope, comprising: the insertion tube for the endoscope according to claim 9, a control device 28/30 and a handle 12; one or more traction wires 24a-b are disposed in the insertion tube, one end of the traction wire is fixedly connected with the insertion end of the insertion tube, and the other end of the traction wire is connected with the control device disposed on the handle for controlling the bending of the insertion tube (See Fig. 1 and paragraphs 0023-0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0312056 to Galperin et al. in view of U.S. Patent Application Publication No. 2005/0131279 to Boulais et al.    
In regard to claim 6, Galperin et al. disclose a multi-section bending tube having graduated rigidity (see rejections above) but are silent with respect to wherein any tube joint is provided with a convex portion that can be clamped in a corresponding concave portion of the adjacent tube joint. Boulais et al.   teach of an analogous endoscope shaft having an articulating section 654 which may comprises a plurality of tube joints with concave and convex portions which clamp together during use (see Figs. 19a-b and paragraph 0184).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the articulating portion of Galperin et al. to include corresponding concave and convex portions between adjacent tube joints to enable an alternate construction for controlling articulation and bending of the endoscope shaft as taught by Boulais et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/1/22